Citation Nr: 1114697	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Boston, Massachusetts Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO granted service connection for PTSD, and assigned a 30 percent disability rating, effective February 11, 2008.  The Veteran filed a notice of disagreement (NOD) in March 2009 in which he disagreed with the initial disability rating assigned for his PTSD.  He subsequently filed a timely substantive appeal.  

In September 2009, the Board denied the Veteran's claim for an initial disability rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court) which, by an October 2010 memorandum decision, vacated the Board's September 2009 decision and remanded the case for compliance with the terms of the Court decision.  

The the issue of entitlement to special monthly compensation based on the need of aid and attendance for the Veteran's dependent spouse has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for an initial disability rating in excess of 30 percent for PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The October 2010 memorandum decision noted that, attached to the notice of appeal (NOA) of the Veteran's claim to the Court, were VA outpatient treatment reports from March 2008 to June 2009 showing assessments of the Veteran's service-connected PTSD.  In the Appellee's Brief, the VA Secretary specified that the VA medical records of treatment from May 14, 2009 and June 25, 2009, demonstrating mental health and psychiatry treatment were not contained in the claims file at the time of the September 2009 Board decision and were not considered by the Board.  The October 2010 memorandum decision found that the VA Secretary had conceded that such records, referring specifically to VA outpatient treatment reports from March 2008 to June 2009 were not contained in the Veteran's claims file and that, as the Board did not have these progress notes before it, the contents of these reports could not be addressed.  The Court found that the Board's inability to discuss this evidence rendered the statement of reasons and bases inadequate for review and necessitated a remand.  

In this case, at the time of the September 2009 Board decision, VA outpatient treatment reports from September 2006 through May 2009 were of record and the Board decision addressed VA outpatient treatment records from September 2006 through April 2009, as April 2009 was the last date of psychiatric treatment at VA which had been associated with the claims file.  The Board finds however, that the VA outpatient treatment records from May 2009 and June 2009, as referenced by the Appellee's Brief, were not of record at the time of the September 2009 Board decision and are not currently associated with the claims file.  As such, the Board finds that the VA outpatient treatment records from May 2009 should be associated with the claims file.  

As there have been no VA medical records have been associated with the file since May 2009, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from May 2009 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


